DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Neslihan Doran-Civan on 11/03/2021.

The application has been amended as follows: 
In the claims: 
1. (Currently amended) A method, comprising: 
determining, by a computer system, a home geofence space for a first vehicle, wherein the home geofence space and the first vehicle are associated with a household; 
receiving, at the computer system, sensor data from the first vehicle captured using at least one vision sensor of the first vehicle while the first vehicle is within the home geofence space; 
identifying, at the computer system, a second vehicle based on the sensor data; 
associating, by the computer system, the second vehicle with the household based on the sensor data; 
identifying, based on the sensor data, an indication that the second vehicle needs replacement within a predetermined period of time; and 
providing, to the household, marketing materials for the replacement of the second vehicle.

2. (Canceled)

9. (Canceled)

10. (Currently amended) A system, comprising: 
one or more processors; and 
a memory having stored thereon instructions that, when executed by the one or more processors, cause the one or more processors to: 
determine a home geofence space for a first vehicle, wherein the home geofence space and the first vehicle are associated with a household; 
receive sensor data from the first vehicle captured using at least one vision sensor of the first vehicle while the first vehicle is within the home geofence space; 
identify a second vehicle based on the sensor data; 
associate the second vehicle with the household based on the sensor data;
identify, based on the sensor data, an indication that the second vehicle needs replacement within a predetermined period of time; and 
provide, to the household, marketing materials for the replacement of the second vehicle.

11. (Canceled)

18. (Canceled)

19. (Currently amended) A non-transitory, computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to: 
determine a home geofence space for a first vehicle, wherein the home geofence space and the first vehicle are associated with a household; 
receive sensor data from the first vehicle captured using at least one vision sensor of the first vehicle while the first vehicle is within the home geofence space; 
identify a second vehicle based on the sensor data; 
associate the second vehicle with the household based on the sensor data;
identify an indication based on the sensor data that the second vehicle needs replacement within a predetermined period of time; and 
provide marketing materials to the household for the replacement of the second vehicle.

[End of amendment]

Reasons for Allowance
Claims 1, 3-8, 10, 12-17, 19 and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
Regarding claim 1, Jones teaches determine the type of vehicles transiting to the retail establishment, the approximate age of the vehicle, and the load on the vehicle (both by passengers and purchased products). Demographics can be estimated by determining the number of older vehicles in the area and the data can be used to generate targeted marketing receiving, at the computer system, sensor data from the first vehicle captured using at least one vision sensor of the first vehicle while the first vehicle is within the home geofence space” and “identify, based on the sensor data, an indication that the second vehicle needs replacement within a predetermined period of time; and provide, to the household, marketing materials for the replacement of the second vehicle.”
Similarly, claims 3-8, 10, 12-17, 19 and 20 are also allowed for at least comprising the allowable claim subject matter as indicated above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

35 USC § 101
Claims, specifically claims 1-9, are not interpreted as being an abstract idea since they comprise “significantly more” than an idea itself and a general purpose computer. Specifically, the claimed limitation “receiving, at the computer system, sensor data from the first vehicle captured using at least one vision sensor of the first vehicle while the first vehicle is within the home geofence space” and “identifying, at the computer system, a second vehicle based on the sensor data” comprise more than just the idea itself and a general purpose computer, therefore the claims remain patentable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705. The examiner can normally be reached Monday-Thursday 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688